DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 does not contain a period to indicate the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and 102(b)(2) as being anticipated by Growcock et al (US 2010/0283492 A1, cited in IDS, heretofore referred as Growcock).

Regarding claim 1, Growcock teaches a method of determining wettability (Growcock; Fig 3 and Par 0024; Growcock teaches measuring the electrical stability to determine the wetting properties of the drilling fluid) comprising: measuring an electrical property of a drilling fluid (Growcock; Fig 3, Par 0023 and 0025); and correlating the electrical property to wettability (Growcock; Par 0024).

Regarding claim 2, Growcock teaches the method of claim I wherein the electrical property is electrical stability (ES) voltage and the step of measuring comprises measuring using an ES meter (Growcock; Fig 1, Element 100 and Par 0016).

Regarding claim 3, Growcock teaches the method of claim 2 wherein the step of correlating comprises comparing the ES voltage to a calibration curve (Growcock; Par 0018; Growcock teaches the configuration files for the ES meter contain ramp rates and waveforms used to compare the properties of the measured electrical stability to the measurement waveform to determine the desired property of the fluid).

Regarding claim 4, Growcock teaches the method of claim 2 wherein the step of measuring comprises: selecting a breakdown current (Growcock; Fig 3, Element 310, Par 0007, and Par 0025; Growcock teaches selecting a threshold current): passing a ramping AC current through a first electrode (Growcock; Fig 2, Element 206 and Par 0027) in electrical communication with the drilling fluid (Growcock; Fig 3, Element 310 and Par 0025): measuring a transmitted current at a second electrode (Growcock; Fig 2, Element 206 and Par 0027) in electrical communication with the drilling fluid (Growcock; Fig 1, Element 100 and Par 0016); and determining the ES voltage by comparing the transmitted current to the breakdown current (Growcock; Fig 3, Element 312 and Par 0027; Growcock 

Regarding claim 5, Growcock teaches the method of claim 4 wherein the breakdown current is between about 1 μA to about 1000 μA (Growcock; Par 0018; Growcock teaches a current around 61 μA).

Regarding claim 6, Growcock teaches the method of claim 1 wherein the drilling fluid is a direct emulsion drilling fluid (Growcock; Par 0028; Growcock teaches using oil based drilling fluid, which are direct emulsion fluids).

Regarding claim 7, Growcock teaches the method of claim 1 further comprising obtaining the drilling fluid from a wellbore drilling operation (Growcock; Par 0004).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Growcock in view of Jamison et al (US 2016/0024906 A1, cited in IDS, heretofore referred to as Jamison).

Regarding claim 8, Growcock teaches the method of claim 7.

Jamison teaches wherein the obtaining comprises obtaining the drilling fluid before the drilling fluid enters a drill string (Jamison; Par 0039 and 0040).
Before the effective filing date of the invention it would have been obvious to person of ordinary skill in the art to use the method of Growcock with the obtaining of fluid of Jamison in order to better monitor the drilling fluid over time (Jamison; Par 0038).

Regarding claim 9, Growcock teaches the method of claim 7.
Growcock does not teach wherein the obtaining comprises obtaining the drilling fluid after the drilling fluid exits a wellbore.
Jamison teaches wherein the obtaining comprises obtaining the drilling fluid after the drilling fluid exits a wellbore (Jamison; Par 0039 and 0040).
Before the effective filing date of the invention it would have been obvious to person of ordinary skill in the art to use the method of Growcock with the obtaining of fluid of Jamison in order to better monitor the drilling fluid over time (Jamison; Par 0038).

Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jamison in view of Growcock.
Regarding claim 10, Jamison teaches a system (Jamison; Fig 1, Element 100) comprising: a conduit (Jamison; Fig 1, Element 122) fluidically coupled to a wellbore (Jamison; Fig 1, Element 116) and configured to receive a drilling fluid from the wellbore (Jamison; Par 0032; Jamison teaches the drilling fluid is sent from the processing area to the drill string and back through the processing area); 
	Jamison is silent on the measuring equipment being an electrical stability (ES) meter comprising electrodes in electrical communication with the drilling fluid; and a signal processor communicably coupled to the ES meter configured to receive an output signal from the ES meter and correlate the output signal to wettability of the drilling fluid.
	Growcock teaches the measuring equipment being an electrical stability (ES) meter (Growcock; Fig 1, Element 100) comprising electrodes (Growcock; Fig 2, Element 206) in electrical communication with the drilling fluid (Growcock; Fig 3, Par 0023 and 0025); and a signal processor (Growcock; Fig 1, Element 102) communicably coupled to the ES meter configured to receive an output signal from the ES meter and correlate the output signal to wettability of the drilling fluid (Growcock; Fig 3 and Par 0024; Growcock teaches measuring the electrical stability to determine the wetting properties of the drilling fluid).
	Before the effective filing date of the invention it would have been obvious to person of ordinary skill in the art to use the equipment of Growcock with the system of Jamison in order to better monitor the automatically to determine the current state of the drilling fluid (Growcock; Par 0005).
	
Regarding claim 11, the combination of Jamison and Growcock teaches the system of claim 10.  Jamison further teaches wherein the conduit is at least one of a conduit fluidically coupled to a wellbore annulus, a conduit fluidically coupled to a retention pit, a conduit fluidically coupled to a mud pump, or a feed pipe fluidically coupled to a drill string (Jamison; Par 0039 and 0040; Jamison teaches the conduit is connected to a retention pit).

Regarding claim 12, the combination of Jamison and Growcock teaches the system of claim 11.  Growcock further teaches wherein the ES meter is configured to measure a current transmitted through the drilling fluid (Growcock; Par 0024; Growcock teaches the ES meter gathers current data from the drilling fluid).

Regarding claim 13, the combination of Jamison and Growcock teaches the system of claim 10.  Growcock further teaches wherein the ES meter is configured to provide a ramping AC current through the drilling fluid (Growcock; Fig 3, Element 310 and Par 0025).

Regarding claim 14, the combination of Jamison and Growcock teaches the system of claim 10.  Growcock further teaches wherein the ES meter is configured to output an ES voltage of the drilling fluid (Growcock; Fig 3, Element 314 and Par 0027).

Regarding claim 15, the combination of Jamison and Growcock teaches the system of claim 10.  Growcock further teaches wherein the signal processor comprises a computer including a processor (Growcock; Fig 1, Element 102 and Par 0018) and a machine-readable storage medium having instructions stored thereon which include instructions to correlate the output signal to a wettability (Growcock; Par 0018; Growcock teaches the configuration files for the ES meter are on a USB drive and contain ramp rates and waveforms used to compare the properties of the measured electrical stability to the measurement waveform to determine the desired property of the fluid).

Regarding claim 16, Jamison teaches a method (Jamison; Fig 1, Element 100) comprising: conveying a direct emulsion drilling fluid (Jamison; Fig 1, Element 122 Par 0032; Jamison teaches the drilling fluid is sent from the processing area to the drill string and back through the processing area) from a wellbore 
Jamison does not teach the measurement system is an electrical stability (ES) meter; measuring an ES voltage of the direct emulsion drilling fluid; and correlating the ES voltage to a wettability.
	Growcock teaches the measurement system is an electrical stability (ES) meter (Growcock; Fig 1, Element 100); measuring an ES voltage of the direct emulsion drilling fluid (Growcock; Fig 3, Par 0023 and 0025); and correlating the ES voltage to a wettability (Growcock; Fig 3 and Par 0024; Growcock teaches measuring the electrical stability to determine the wetting properties of the drilling fluid).
	Before the effective filing date of the invention it would have been obvious to person of ordinary skill in the art to use the equipment of Growcock with the system of Jamison in order to better monitor the automatically to determine the current state of the drilling fluid (Growcock; Par 0005).

Regarding claim 17, the combination of Jamison and Growcock teaches the method of claim 16.  Jamison further teaches wherein the step of conveying comprises conveying the direct emulsion drilling fluid from at least one of a conduit fluidically coupled to a wellbore annulus, a conduit fluidically coupled to a retention pit, a conduit fluidically coupled to a mud pump, or a feed pipe fluidically coupled to a drill string (Jamison; Par 0039 and 0040; Jamison teaches the conduit is connected to a retention pit).

Regarding claim 18, the combination of Jamison and Growcock teaches the method of claim 16.  Growcock further teaches wherein the step of measuring an ES voltage comprise: selecting a breakdown current (Growcock; Fig 3, Element 310, Par 0007, and Par 0025; Growcock teaches selecting a threshold current); passing a ramping AC current the direct emulsion drilling fluid (Growcock; Fig 3, Element 310 and Par 0025); measuring a transmitted current through the direct emulsion drilling fluid (Growcock; Fig 1, Element 100 and Par 0016); and determining the ES voltage by comparing the transmitted current to 

Regarding claim 19, the combination of Jamison and Growcock teaches the method of claim 16.  Growcock further teaches wherein the step of correlating comprises sending a signal representing the ES voltage to a signal processor (Growcock; Fig 1, Element 102 and Par 0018) comprising a computer including a processor and a machine-readable storage medium having instructions stored thereon which include instructions to correlate the ES voltage to a wettability (Growcock; Par 0018; Growcock teaches the configuration files for the ES meter are on a USB drive for a computer and contain ramp rates and waveforms used to compare the properties of the measured electrical stability to the measurement waveform to determine the desired property of the fluid)

Regarding claim 20, the combination of Jamison and Growcock teaches the method of claim 16.  Growcock further teaches wherein the step of correlating comprises correlating based at least in part on a breakdown current and the ES voltage (Growcock; Par 0024; Growcock teaches the ES meter gathers current data from the drilling fluid and uses that to determine fluid properties).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Murphy teaches a method of measuring fluid electrical stability.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867